Citation Nr: 1504564	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1985 to March 1989. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which, in pertinent part, denied the benefits sought on appeal. 

In March 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

Since the hearing, the Veteran has submitted additional evidence in support of his claim for service connection for tinnitus.  In particular, he submitted an opinion from a private physician in June 2014.  His represented included a waiver of initial AOJ consideration of this evidence.  Further, given the Board's favorable decision below for his tinnitus claim, the Veteran is not prejudiced by the Board's determination in this matter. 


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is causally related to his active military service.

2.  During a March 2013 RO hearing, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for tinnitus.  He contends that he has tinnitus as result of exposure to loud noises during his period of service.  He reports that he served as a Crew Chief in the United States Air Force and his duties required him to work in close proximity to large aircraft engines.  The Veteran asserted that although he always used hearing protection during service, his hearing protection was not always effective when it was used.  See March 2014 Board hearing transcript, as well as the Veteran's lay statements in support of his claim.  

A review of the claims folder demonstrates that the Veteran has current diagnosis of tinnitus.  See the report of a February 2012 VA examination report as well as May 2014 private medical statement.  Element (1), current disability, has been shown for each claimed disorder. 

In addition, the Board concedes that the Veteran was likely exposed to extreme noises during his period of service when he worked in close proximity to large aircraft engines.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 from his service in the United States Air Force shows that his military occupational specialty (MOS) was as an aircraft maintenance specialist and he served as a crew chief to a C-5 transport aircraft.  Based on the Veteran's military duties, his exposure to extreme noise in service is highly probable.  In addition, the Veteran testified during the March 2014 Board hearings that he was exposed to loud noises from aircraft engines.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Element (2), in-service injury, has been met. 

With regard to the Veteran's tinnitus and element (3), a medical nexus, the record contains a May 2014 private medical statement with a medical opinion that the Veteran's tinnitus is more likely than like to acoustic trauma that he suffer during his period of service.  This private medical opinion appears to be based solely on the Veteran's reported history of acoustic trauma and complaints of tinnitus.  In contrast, the February 2012 VA examiner opined that the Veteran's tinnitus was not caused by noise exposure in service, reasoning that there was no evidence of acoustic trauma shown in the Veteran's service treatment records.  

Although the VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, the 2012 VA examiner's medical opinion is based on a review of the Veteran's claims folder, and Dr. C.'s private medical opinion is based solely on the Veteran's reported history.  The VA examiner's ability review of claims folder does provide probative value to the medical opinion rendered based on that review.  However, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his exposure to loud noises, and his reported history of tinnitus can be used in support of a positive medical opinion.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.


Withdrawn Claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing or obtained via testimony at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  

The Veteran perfected his appeal as to the March 2012 RO's denial of the claim for entitlement to service connection for bilateral hearing loss.  Significantly, during a March 2013 Decision Review Officer (DRO) hearing, the Veteran testified that he wished to withdraw his appeal as to the service connection claim for bilateral hearing loss.  

As is required by 38 C.F.R. § 20.204, the Veteran's request to withdraw the issue was made during a DRO hearing.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue, and it is dismissed.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


